Peb. ¡Curiam.
This writing certainly gave no power to any one but the. executors or administrators. A warrant to confess judgment contains not only a, grant of the authority expressed clearly and intelligibly, but a designation, by name or description, of the person who is to execute it. The act of Assembly merely substitutes the prothonotary, though not named or described, for an attorney of the court; but it supplies no deficiency of the power given in the first instance. This writing expresses no more than a vague desire that it be recorded, which is certainly an insufficient authority for the prothonotary’s act. The defect held to be amendable in Helvete v. Rapp, 7 Serg. & Rawle, 306, was in the execution of the authority, not in a want of it, which nothing can cure. It is to be regretted that the security intended cannot be had; but the loss is not more grievous than is usually suffered when ignorant men undertake to be their own lawyers. Order and judgment reversed.